 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSpann Building Maintenance Co. and VeronicaLewis. Case 14-CA-1679924 June 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND ST'EPHENSOn 28 June 1985 the National Labor RelationsBoard, by a three-member panel, issued a Decisionand Order in this proceeding.1 The complaint al-leged that the Respondent had committed unfairlabor practices by suspending and later dischargingemployee Veronica Lewis, the Charging Party. Inits decision, the Board found that the contentionsraised by Lewis could be resolved under the griev-ance and arbitration provision of the collective-bar-gaining agreement between the Respondent and theUnion that represented the bargaining unit ofwhich Lewis was a member. The Board furtherfound that the Union had invoked the grievanceprocedure on Lewis' behalf and that the procedurehad not run its course, as the grievance had notbeen withdrawn or submitted to arbitration. TheBoard concluded that under the principles set forthin United Technologies Corp., 268 NLRB 557 (1984),it would be inappropriate for the Board to enterthe dispute prior to completion of the grievance-ar-bitration process. The Board dismissed the com-plaint but retained jurisdictionfor the limited purpose of entertaining an ap-propriate and timely motion for further consid-eration upon a proper showing that either (a)the Respondent is resisting or impedingprompt processing, through the contractualgrievance and arbitration procedure, of thegrievance over Lewis' discharge, or (b) thegrievance or arbitration procedures have notbeen fair or regular or have reached a resultthat is repugnant to the Act.275 NLRB at 972-973 (footnote omitted).Thereafter, Lewis petitioned the United StatesCourt of Appeals for the Eighth Circuit for reviewof the Board's Order. On 17 September 1986 thecourt issued its decision denying Lewis' petition forreview.2 However, the court noted Lewis' conten-275 NLRB 971.2 Lewis v. NLRB, 800 F.2d 818 (8th Cir 1986).tion that the portion of the Board's Order retainingjurisdiction was by its terms limited only to in-stances when the Respondent resists or impedes ar-bitration. The court expressed concern over wheth-er the retention of jurisdiction language appliedlikewise to the conduct of the Union in the arbitra-tion proceeding. Accordingly, the court remandedthe case for the Board "to consider the limitedissue of the propriety and extent of the Board's re-tention of jurisdiction." 3On 12 January 1987 the Board notified the par-ties that it had accepted the remand from the courtof appeals and invited the parties to file statementsof position with respect to the issues raised by theremand.4 Lewis and the General Counsel filedstatements of position. Asserting that the Respond-ent and the Union have made no further efforts toresolve her grievance, Lewis argues that the Boardis now required to consider the merits of the al-leged unfair labor practice. The General Counselcontends that the Board should revise its Order toprovide for further consideration of the case in theevent that either the Respondent or the Union re-sists or impedes prompt processing of Lewis' griev-ance.Having considered the parties' statements of po-sition and the decision of the court, including theterms of the remand order, we conclude that thepreviously issued Order in this proceeding shouldbe modified to conform to the language customari-ly used in similar cases. See, e.g., United Beef Co.,272 NLRB 66 (1984). Accordingly, we shall pro-vide the following Order.ORDERThe complaint is dismissed, provided that juris-diction is retained for the limited purpose of enter-taining an appropriate and timely motion for fur-ther consideration upon a proper showing thateither (a) the dispute has not, with reasonablepromptness after the issuance of this SupplementalDecision and Order, either been resolved by amica-ble settlement in the grievance procedure or sub-mitted promptly to arbitration, or (b) the grievanceor arbitration procedures have not been fair andregular or have reached a result that is repugnantto the Act.3 Id. at 821. Lewis thereafter petitioned the court for rehearing enbasic. On 13 November 1986 the court denied this petition.4 The Board thereafter extended the period for submission of state-ments of position to 6 March 1987284 NLRB No. 53